

116 HR 6445 IH: Food Assistance for Kids and Families During COVID-19 Act of 2020
U.S. House of Representatives
2020-04-03
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 6445IN THE HOUSE OF REPRESENTATIVESApril 3, 2020Mrs. Hayes (for herself and Mr. Neguse) introduced the following bill; which was referred to the Committee on Transportation and Infrastructure, and in addition to the Committees on Agriculture, Education and Labor, and the Budget, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo modify nutrition programs to address the Coronavirus Disease 2019, and for other purposes.1.Short titleThis Act may be cited as the Food Assistance for Kids and Families During COVID-19 Act of 2020.2.Supplemental nutrition assistance program(a)DefinitionsIn this section:(1)ProgramThe term program means the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).(2)SecretaryThe term Secretary means the Secretary of Agriculture.(b)Program modifications(1)In generalIn carrying out the program, the Secretary shall—(A)notify authorized program retailers of existing opportunities through which retailers can deliver groceries to program participants, including by—(i)allowing an EBT card (as defined in section 3 of the Food and Nutrition Act of 2008 (7 U.S.C. 2012)) to be swiped on delivery of groceries to the home (with a mobile device); and (ii)preparing groceries for pick-up;(B)authorize public-private partnerships between the Department of Agriculture, authorized program retailers, and community-based organizations to support grocery delivery, including through the use of private funds; and(C)in the case of an authorized program retailer or a grocer that is unable to cover the cost of grocery delivery for program participants, use funds made available under paragraph (2) to support grocery delivery for program participants who are seniors, im­mu­no­com­pro­mised individuals, or other individuals who are unable to travel safely to a grocery store.(2)Funding for delivery(A)In generalThere is appropriated to the Secretary, out of funds of the Treasury not otherwise appropriated, $500,000,000 to cover the cost of grocery delivery under paragraph (1)(C).(B)Emergency requirementThe amount made available under subparagraph (A) is designated by the Congress as being for an emergency requirement pursuant to section 251(b)(2)(A)(i) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(b)(2)(A)(i)). (C)AdministrationA State agency shall—(i)pay for the cost of grocery delivery under paragraph (1)(C) for an authorized program retailer or grocer described in that subparagraph; and (ii)be reimbursed by the Secretary using funds appropriated under subparagraph (A).(D)Authorization of appropriationsIn addition to the amount appropriated under subparagraph (A), there are authorized to be appropriated to the Secretary such sums as are necessary to cover the cost of grocery delivery under paragraph (1)(C).(3)Termination of authority(A)In generalExcept as provided in subparagraph (B), the authority of the Secretary to carry out paragraphs (1) and (2) shall terminate on the date on which the national emergency declared by the President under the National Emergencies Act (50 U.S.C. 1601 et seq.) with respect to the Coronavirus Disease 2019 (COVID-19) is terminated.(B)ReimbursementThe Secretary may reimburse State agencies under paragraph (2)(C)(ii) after the date described in subparagraph (A).(C)Return of fundsThe Secretary shall return to the Treasury any funds appropriated under paragraph (2)(A) that have not been used or obligated under paragraph (2)(C)(ii) by the date described in subparagraph (A).3.Special supplemental nutrition program for women and children(a)Certification of infants(1)Definition of infantSection 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)) is amended by striking paragraph (5) and inserting the following:(5)InfantThe term infant means—(A)a person under 1 year of age; and(B)for purposes of subsection (d), a person under 2 years of age..(2)CertificationSection 17(d)(3)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)) is amended by adding at the end the following:(iv)Infants(I)In generalA State may elect to certify an infant for a period of not more than 2 years.(II)AssessmentsIn certifying an infant under subclause (I), a State shall ensure that the infant receives required health and nutrition assessments..(b)Extension of postpartum period(1)Breastfeeding women(A)Definition of breastfeeding womanSection 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)) is amended by striking paragraph (1) and inserting the following:(1)Breastfeeding womanThe term breastfeeding woman means—(A)a woman who is not more than 1 year postpartum and is breastfeeding the infant of the woman; and(B)for purposes of subsection (d), a woman who is not more than 2 years post­par­tum and is breastfeeding the infant of the woman..(B)CertificationSection 17(d)(3)(A)(ii) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)(ii)) is amended by striking 1 year and all that follows through earlier and inserting not more than 2 years postpartum.(2)Postpartum women(A)Definition of postpartum womanSection 17(b) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(b)) is amended by striking paragraph (10) and inserting the following:(10)Postpartum womanThe term post­par­tum woman means—(A)a woman up to 6 months after termination of pregnancy; and(B)for purposes of subsection (d), a woman up to 2 years after termination of pregnancy..(B)CertificationSection 17(d)(3)(A) of the Child Nutrition Act of 1966 (42 U.S.C. 1786(d)(3)(A)) (as amended by subsection (a)(2)) is amended by adding at the end the following:(v)Postpartum womenA State may elect to certify a postpartum woman for a period of up to 2 years after the termination of pregnancy of the postpartum woman..4.Waiver of administrative conditionsSection 301 of the Robert T. Stafford Disaster Relief and Emergency Assistance Act (42 U.S.C. 5141) is amended by inserting or emergency after major disaster each place the term appears. 